

116 S3458 IS: Reducing High Risk to Veterans and Veterans Services Act of 2020
U.S. Senate
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3458IN THE SENATE OF THE UNITED STATESMarch 12, 2020Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to submit to Congress a plan to address certain high risk areas identified by the Comptroller General of the United States regarding the Department of Veterans Affairs in the 2019 High-Risk List of the Government Accountability Office, and for other purposes.1.Short titleThis Act may be cited as the Reducing High Risk to Veterans and Veterans Services Act of 2020.2.Report and planned actions of the Secretary of Veterans Affairs to address certain high-risk areas of the Department of Veterans Affairs(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Comptroller General of the United States, shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans Affairs of the House of Representatives a report outlining the plan the Secretary has developed and the actions the Secretary has taken to address the areas of concern identified by the Comptroller General for the Department of Veterans Affairs in the 2019 High-Risk List of the Government Accountability Office (GAO–19–157SP) regarding—(1)acquisition management; and(2)managing risks and improving health care.(b)ElementsThe report under subsection (a) shall include each of the following:(1)Root causes of the areas of concern described in paragraphs (1) and (2) of subsection (a).(2)Corrective actions and specific steps to address each root cause, including—(A)the progress of the Secretary in implementing those actions and steps; and(B)timelines and milestones the Secretary determines feasible to complete each corrective action.(3)Resources the Secretary determines are necessary to implement corrective actions, including—(A)funding;(B)stakeholders;(C)technology; and(D)senior officials responsible for implementing the corrective actions and reporting results.(4)Metrics for assessing progress in addressing the areas of concern described in paragraphs (1) and (2) of subsection (a).(5)Key outcomes that demonstrate progress in addressing the areas of concern described in paragraphs (1) and (2) of subsection (a).(6)Obstacles to implementation of the plan that the Secretary identifies.(7)Recommendations of the Secretary regarding legislation or funding the Secretary determines necessary to implement the plan.(8)Any other information the Secretary determines is relevant to understanding the progress of the Department toward the removal of the areas of concern from the High Risk List.(c)Annual updates(1)Update requiredNot less than once each year during the implementation period under paragraph (2), the Secretary shall submit to Congress an update regarding implementation of each element of the plan under subsection (b).(2)Implementation periodThe implementation period described in this paragraph begins on the date on which the Secretary submits the report required under subsection (a) and ends on the earlier of the following dates:(A)The date on which the Comptroller General removes the last area of concern for the Department from the most recent High-Risk List of the Government Accountability Office.(B)The date that is 8 years after the date on which the Secretary submits the plan required under subsection (a).3.Annual report by Secretary of Veterans Affairs on implementation of priority recommendations of
			 Comptroller General of the United States pertaining to Department of
 Veterans Affairs(a)Annual report requiredNot later than 270 days after the date of the enactment of this Act, and not less than once during each of the subsequent three years, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans Affairs of the House of Representatives and to the Comptroller General of the United States a report on the implementation of priority recommendations of the Comptroller General that pertain to the Department of Veterans Affairs.(b)ContentsEach report submitted under subsection (a) shall include, for the period covered by the report, the following:(1)The progress of the Secretary in implementing all open priority recommendations of the Comptroller General for the Department of Veterans Affairs.(2)An explanation for each instance where the Secretary has decided not to implement, or has not fully implemented, an open priority recommendation of the Comptroller General for the Department.(3)A summary of the corrective actions taken and remaining steps the Secretary plans to take to implement open priority recommendations of the Comptroller General.(c)Supplement not supplant certain required reports or written statementsThe report under this section shall not be construed to supplant any report or written statement required under section 720 of title 31, United States Code.